UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2409


CATHY D. BROOKS-MCCOLLUM; SAMUEL J. MCCOLLUM,

                Plaintiffs - Appellants,

          and

THE RESERVE @ ELK RIVER, with permission of the Court upon
indemnification ruling and within corporate document,

                Plaintiff,

          v.

STATE FARM INSURANCE COMPANY; JEFF          BEAM;   ERIC HAVERSACK;
DARLENE RENDEK; STUART MOULTRIE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-02025-JFM)


Submitted:   March 25, 2014                   Decided:   April 11, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cathy D. Brooks-McCollum; Samuel J. McCollum, Appellants Pro Se.
Melissa Dyan McNair, BUDOW & NOBLE, PC, Bethesda, Maryland; Erin
Kathleen Voss,   NAGLE   &   ZALLER   PC,   Columbia,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Cathy D. Brooks-McCollum and Samuel J. McCollum appeal

the    district         court’s      order        dismissing          Appellants’        civil

complaint       for    lack    of   subject       matter    jurisdiction.           We    have

reviewed the record and find no reversible error.                              Accordingly,

we deny all of Appellants’ motions that are not for an extension

of    time, 1     deny    Appellees’         motions       to     strike,       grant     all

outstanding motions for extension of time, 2 and affirm for the

reasons stated by the district court.                       McCollum v. State Farm

Ins. Co., No. 1:13-cv-02025-JFM (D. Md. Nov. 18, 2013).                                     We

dispense        with    oral    argument      because           the    facts    and      legal

contentions       are    adequately     presented          in    the   materials      before

this Court and argument would not aid the decisional process.



                                                                                   AFFIRMED




      1
       To the extent that Appellants seek a writ of mandamus
asking us to overturn a decision of a Maryland state
administrative law judge, we do not have jurisdiction to grant
mandamus relief against state officials.      Gurley v. Superior
Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969).
      2
       The Appellants and Appellees have each filed motions to
permit late filing or to extend the time for filing informal
briefs. Although no orders acting on these motions have been
entered, it appears that the pertinent pleadings have, in fact,
been filed. So that the record is clear that we have considered
all submissions by all parties, all outstanding motions for
extension of time are granted nunc pro tunc.



                                              3